

114 S2349 IS: Medicare Advantage Coverage Transparency Act of 2015
U.S. Senate
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2349IN THE SENATE OF THE UNITED STATESDecember 3, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require the annual reporting of data on
			 enrollment in Medicare Advantage plans.
	
 1.Short titleThis Act may be cited as the Medicare Advantage Coverage Transparency Act of 2015. 2.Requirement for enrollment data reporting for Medicare AdvantageSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the following new subsection:
			
				(h)Requirement for enrollment data reporting
 (1)In generalNot later than May 1 of each year (beginning with 2016), the Secretary shall submit to the Committees on Ways and Means and Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate a report on enrollment data of the plan year ending before January 1 of such year. Such enrollment data shall be presented—
 (A)by zip code, congressional district, and State; and (B)in a manner that provides for such data for each MA–PD plan and for each MA plan that is not an MA–PD plan.
 (2)Delay of deadlineIf the Secretary is unable to submit a report under paragraph (1) by May 1 of year for data of the plan year ending before January 1 of such year, the Secretary shall, not later than April 30 of such year notify the committees described in such paragraph of—
 (A)such inability, including an explanation for such inability; and (B)the date by which the Secretary will provide such report, which shall be not later than June 1 of such year..